Citation Nr: 0938729	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability. 

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability. 

4.  Entitlement to a rating in excess of 10 percent for 
recurrent subluxation or instability of the right knee. 

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patellae of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1986 to 
September 1992; however, the Veteran's DD-214 also notes 
prior active service of 13 years.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied entitlement to service 
connection for a bilateral shoulder disability, left knee to 
include as secondary to service-connected right knee, and a 
claim to reopen a claim for a low back disability, to include 
as secondary to a service-connected right knee disability.  
The June 2005 RO decision also decreased the Veteran's 
disability rating for right knee recurrent subluxation or 
instability from 20 percent to 10 percent, and granted 
service connection for right knee chondromalacia with an 
evaluation of 10 percent, each effective the date of the 
increased rating claim, December 15, 2004.  

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) in December 2005; a transcript of that 
hearing is of record.

The Board notes that the Veteran's claim for service 
connection for a low back disability was previously denied in 
a March 1993 RO decision.  Subsequently, in June 2005 the 
Veteran filed a claim for service connection for a low back 
disability as secondary to a service-connected right knee 
disability.  In a June 2005 rating decision, the RO denied 
the Veteran's claim for service connection for a low back 
disability on a secondary theory basis.  The Board notes that 
the low back disability claim presently on appeal was framed 
as entitlement to service connection for low back as 
secondary to a service-connected right knee disability.  
Although secondary service connection was not explicitly 
addressed in the prior final rating decision, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, 
although the Veteran has raised a new theory regarding 
causation, he is nonetheless required to submit new and 
material evidence to reopen the claim of entitlement to 
service connection.

The issues of entitlement to a rating in excess of 10 percent 
for recurrent subluxation or instability of the right knee, 
entitlement to a rating in excess of 10 percent for 
chondromalacia patellae of the right knee, and entitlement to 
service connection for a left knee disability to include as 
secondary to the service-connected right knee are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a March 1993 decision, the RO denied the Veteran's 
claim for service connection for a low back disability.

3.  None of the evidence associated with the claims file 
since the March 1993 RO decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a low back disability, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.

4.  A chronic bilateral shoulder disability is not shown to 
be the result of events in service.


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision, which denied entitlement to 
service connection for a low back disability, is final.  38 
U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1100 (2009).

2.  As evidence received since the RO's March 1993 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for a low back 
disability, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's service connection claims and 
application to reopen a claim for entitlement to service 
connection for a low back disability was received in December 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in December 2004, 
April 2006, October 2008, and May 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in January 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159 (b)(3) (2009).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the December 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claimed and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claimed during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  

For the issues of service connection for a bilateral shoulder 
disability and a whether new and material has been submitted 
to reopen the claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability, VA need not conduct an examinations 
with respect to the service connection claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
claimed bilateral shoulder disability may be associated with 
his military service.

Although the Veteran was provided with a VA general medical 
examination in November 1992, he has not been provided with a 
contemporaneous VA examination to assess the current nature 
and etiology of his low back disability on appeal.  However, 
the record presents no basis for further development to 
create any additional evidence for consideration in 
connection with the claim on appeal.  Under 38 C.F.R. § 
3.159(c)(4)(C)(iii) (added to implement the VCAA), VA will 
provide a medical examination only if new and material 
evidence is presented or secured in a claim to reopen a 
finally adjudicated claim.  Because new and material evidence 
has not been received to reopen the claim, as discussed 
below, the criteria for a VA examination are not met.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In a March 1993 decision, the RO denied the Veteran's claim 
for service connection for a low back disability.  It was 
noted that although the Veteran had low back complaints in 
service, competent medical evidence was not submitted to show 
that the Veteran had a current low back disability.

Evidence of record at that time included service treatment 
records, statements from the Veteran, and a November 1992 VA 
examination report.  While service treatment records noted 
treatment on numerous occasions for lumbar strain, including 
in November 1988, and treatment for mechanical low back pain, 
including in March 1988, November 1989, July 1990, October 
1990, and November 1991.  His April 1992 separation physical 
examination report noted no back pathology, and on the 
accompanying Report of Medical History, the Veteran denied 
recurrent back pain.  Post service, during a November 1992 VA 
medical examination, the Veteran complained of low back pain, 
but no back disorder was found on physical examination, and 
the assessment was low back sprain and strain, resolved.  

In March 1993, the RO denied the Veteran's claim for service 
connection for a low back disability.  He did not appeal that 
decision.  As no other exception to finality applies, the 
RO's decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The Veteran attempted to reopen his claim for service 
connection for a low back disability in December 2004.  This 
appeal arises from the RO's June 2005 denial to reopen the 
Veteran's claim for service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was November 1993 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the March 1993 RO 
decision includes statements from the Veteran, VA progress 
notes dated from October 2003 to April 2005, and a December 
2005 DRO hearing transcript.  The additionally received 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  However, none of this 
evidence is "material" for purposes of reopening the claim 
for service connection for a low back disability.

While statements from the Veteran reflect his continued 
assertion that he has a current low back disability that is 
related to his active military service, his assertions are 
essentially cumulative of others that were previously of 
record.  Similarly, the new evidence does not show any 
diagnosis any current low back disability.  In other words, 
no present low back disability has been identified.  The 
basis for the prior denial was the lack of any current low 
back disorder.  Absent any evidence of a current low back 
disability, there is no basis to reopen the claim.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the March 
1993 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include a competent diagnosis of 
a current low back disorder, which was the basis for the 
prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a low back disability, to include as secondary 
to a service-connected right knee disability, has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the March 1993 denial of the claim for 
service connection for a low back disability remains final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



Service Connection for a Bilateral Shoulder Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran is requesting service connection for bilateral 
shoulder disorder which he avers began in service. 

In October 1985 service treatment records, the Veteran 
complained of shoulder pain with no history of trauma.  Upon 
examination, the examiner found no edema, no discoloration, 
full range of motion with increased pain upon raising arm, 
and no crepitus.  The examiner diagnosed probable 
musculoskeletal pain.  In a November 1985, the Veteran 
complained that the shoulder pain also radiated down his 
back.  In a subsequent November 1985 service treatment 
record, he continued to complain of intermittent right 
shoulder and neck pain, worse when stretching muscle such as 
tilting his head to the left.  Upon examination, the examiner 
found tenderness along the superior right border of trapezius 
and along right shoulder muscles, and full range of motion in 
the right shoulder with pain.  The examiner diagnosed 
muscular strain, right shoulder.  In a November 1985 clinical 
record, the examiner noted a history of a head-on collision 
in 1977 resulting in a flail chest but no rear head trauma.  
The Veteran complained of intermittent right shoulder pain 
increased with the head turned to the right and pain 
radiation down the right shoulder to deltoid with downward 
compression of head.  An x-ray of the spine found no 
degenerative joint disease.  Upon physical examination, the 
Veteran had full range of motion in bilateral shoulders, 
strong motor strength, and neurovascular intact.  The 
examiner noted that the Veteran was working out without 
difficulty for most part, and only occasionally complained of 
shoulder pain after workout.  The examiner diagnosed 
questionable bursitis of the right shoulder and ruled out 
root impingement, as it was not seen on the x-ray report. 

In a September 1986 examination, the Veteran complained of 
right shoulder pain that seemed similar to the February 1986, 
in the trapezius and deltoid region.  Upon examination, the 
examiner found a tender bicipital groove, full range of 
motion with pain at abduction and a tender trapezius.  The 
examiner diagnosed bursitis and tendonitis. 

In January 1978, May 1982, June 1986, and May 1988 service 
examination reports, the Veteran did not complain of shoulder 
pain, nor was any shoulder disorder identified.  In a 
November 1991 service treatment record, the Veteran 
complained of having right shoulder and upper back pain since 
the previous night.  He stated that the pain was constant, 
non-radiating, and that he did not have any other complaints 
of pain or discomfort.  Upon examination, the examiner found 
full range of motion of the torso, good strength and reflexes 
in the upper extremities, negative spinal tenderness, 
positive muscle spasm just off the vertebral border of the 
right scapula, tenderness to touch, erythema, and intact 
neurovascular.  The examiner diagnosed probable trapezious 
muscle spasm.  In the April 1992 separation physical 
examination report, no shoulder pathology was noted, and on 
the accompanying Report of Medical History, the Veteran 
denied painful shoulders.  

In a November 1992 VA general medical examination, the 
Veteran did not complain of shoulder pain. 

In June and October 2004 VA progress notes, the Veteran 
complained of intermittent shoulder discomfort which traveled 
from shoulder across neck to the other shoulder.  He stated 
he had a temporary cross bow permit, and was taking non-
steroid anti-inflammatory medication as necessary with 
relief.  

In his December 2005 DRO hearing, the Veteran indicated that 
his shoulder disability was "pretty much all just pain."  
He stated that he had complained to his doctor and his 
primary (assistant) about his shoulders, and that he takes 
ibuprofen.  He reported that he was a hunter and a bow 
hunter, and was now unable to pull a bow.  He also reported 
that he did not know how his shoulders were injured, but that 
he worked as an engineer in the Navy and worked in all 
auxiliary and heavy equipment.  

As noted above, service treatment records contain reports of 
complaints of right shoulder pain, and shoulder pain without 
identifying which shoulder; however, it was not until 2004 
that VA treatment records include complaints of shoulder 
pain, without a specific diagnosis.  Thus, it appears that 
the in-service complaints regarding the Veteran's shoulders 
were acute and transitory and resolved during service.  
Although in this case, no specific shoulder has been 
identified, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, the Board recognizes that the Veteran complained of 
shoulder pain during the June and October 2004 progress 
notes, but the Board also points out that that pain, alone, 
without underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Without a current diagnosis of a 
shoulder disability, service connection cannot be granted on 
a direct, secondary, or presumptive basis.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of any shoulder disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has a 
current shoulder disability that is associated with military 
service, this claim turns on medical matters-a diagnosis of 
a current chronic disability and the relationship between 
such current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for a bilateral shoulder disability must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a low back 
disorder; the appeal is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to a rating in 
excess of 10 percent for recurrent subluxation or instability 
of the right knee, entitlement to a rating in excess of 10 
percent for chondromalacia patellae of the right knee, 
entitlement to service connection for a left knee disability 
is warranted.  

The Veteran filed his increased rating claim in December 2004 
and was provided with VA joints examinations in April 2005 
and January 2009.  VA treatment records dated in April 2009 
reveal that the Veteran underwent a right total knee 
arthroplasty.  

Additionally, in the January 2009 VA examination report, the 
examiner noted that he would support the contention for 
service connection for the Veteran's left knee due to the 
abnormal gait from his right knee.  However, this opinion was 
not supported by facts or medical reasoning. 

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In this case, the 
Board recognizes that the last VA joints examination was 
conducted in January 2009 before the Veteran's knee 
replacement surgery and the Veteran has never been afforded a 
VA examination for his claimed left knee disability.  VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, a new VA examination is required to ascertain 
the current severity of the Veteran's right knee disorder, 
and the etiology of the Veteran's claimed left knee 
disability. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for his knee 
disabilities.  Of specific interest are 
records concerning the April 2009 total 
right knee arthroplasty.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
joints examination to determine the 
current state of his right knee 
disability and the etiology of the 
claimed left knee disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The right knee 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Joints, 
revised on April 20, 2009.  

Regarding the left knee, following a 
review of the claims folder, including 
the service treatment records, and after 
examining the knee, and applying sound 
medical principles, the physician is to 
provide an opinion regarding whether it 
is at least as likely as not (50 percent 
probability or greater), that any 
diagnosed left knee disability is caused 
or aggravated by the service-connected 
right knee disability.  

Sustainable reasons and bases for any 
opinion given are to be included in the 
report.  If the physician is unable to 
make any of the above determinations, it 
should be so indicated on the record. The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


